Citation Nr: 1632334	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968 with additional service in the Puerto Rico National Guard from July 1975 to April 1987, including various periods of active duty for training (ACDUTRA) and inactive duty for training (IDT).

This matter has come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).

The March 2009 rating decision, in relevant part, denied service connection for cervical myositis and denied the Veteran's attempt to reopen the claim of service connection for low back syndrome, claimed as thoracolumbar myositis.

The August 2009 rating decision denied the Veteran's attempt to reopen the claim of service connection for acyanotic congenital heart disease with secondary atrial septic defect and denied TDIU.

In August 2011, the Board reopened the Veteran's claims of entitlement to service connection for a low back/thoracic spine disability and a heart disorder and remanded the underlying service connection claims as well as the claim of service connection for a cervical spine disability and TDIU for further development.

In July 2013 and December 2014, the Board remanded this case for further development.


The issues of service connection for a back condition and a cervical spine condition and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a heart condition that is etiologically related to his active service; he did not have a superimposed injury to his congenital heart defect during his active service; and his acyanotic congenital heart disease was not incurred in or aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in February 2009, April 2009, August 2011, and July 2012.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).

In compliance with the Board's August 2011, July 2013, and December 2014 remands, VA sought additional VA and private treatment records, obtained records from the Veteran's National Guard service, and provided the Veteran with a medical examination in February 2015.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the August 2011, July 2013, and December 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist


Heart Condition

The Veteran is seeking service connection of a heart condition.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  At the time of his August 1966 induction examination, he had a pulmonic, systolic murmur.  As this was noted at the time of entrance into active duty service, the presumption of soundness does not apply to this condition. 

Rather, the relevant inquiry is whether that disability was aggravated by the Veteran's military service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see Akins v. Derwinski, 1 Vet. App. 228 (1991) (holding that VA must point to a specific finding that increase in disability is due to the natural progress of the condition).  The Veteran's service treatment records for this period of active duty do not reflect any heart complaints.  An electrocardiogram (ECG) performed at the time of his separation in April 1968 found normal sinus rhythm and a right bundle branch block (RBBB), which has since been attributed to the Veteran's atrioseptal defect.  See February 2015 VA opinion.  This does not reflect any increased in the Veteran's pre-existing heart murmur.  Absent an increase in disability, there can be no finding of aggravation.  Thus, service connection for aggravation of the Veteran's pre-existing heart murmur is not warranted.

Turning to the Veteran's periods of ACDUTRA and IDT, the record reflects complaints of chest pains in March 1983, during a period of ACDUTRA.  The Veteran underwent cardiac catheterization and was diagnosed with acyanotic congenital heart disease secondary to atrial septal defect (ASD) with mild to moderate right ventricular enlargement.  These doctors recommended that the Veteran be returned to duty without a cardiac profile and undergo surgical repair for this condition electively within the next two years.

The presumption of soundness applies to periods of ACDUTRA or IDT only if the individual is already a veteran, as is the case here, and underwent an examination prior to entering the period in question.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010).  The record does not reflect an examination prior to the Veteran's entrance into ACDUTRA for the period from January 1983 to May 1983 during which time he reported chest pains.  Absent such an examination, the presumption of soundness does not apply.

The Veteran's heart condition has been described as a congenital.  Separate criteria exist for establishment of service connection for congenital defects and congenital diseases.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In this case, there is evidence of record that the Veteran had a defect (ASD), which caused a disease (acyanotic congenital heart disease).  See March 1983 National Guard service treatment record.  Thus, the Board will consider whether service connection is available under the appropriate regulations for both congenital defects and congenital diseases.

The Veteran underwent open heart surgery to repair his ASD in June 1983, after a period of ACDUTRA.  In his April 2009 claim, the Veteran argued that undergoing heart surgery within one year of his separation from ACDUTRA should be taken as evidence of service connection.  In this case, however, the Veteran's ASD itself is a congenital defect, which is not a disease of injury within the meaning of applicable legislation and, thus, is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  

However, if superimposed injury or disease occurred, the resultant disability might be service-connected.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  The question becomes whether the March 1983 complaints of chest pain represent a superimposed disease that was incurred during that period of ACDUTRA, as opposed to preexisting that period of ACDUTRA.  The March 1983 cardiac catheterization diagnosed the Veteran with a congenital heart disease.  The February 2015 examiner found that the right ventricular enlargement was not a superimposed disease, but rather a consequence of that defect, which had gone undiagnosed and untreated for many years, and natural aging process.  See February 2015 VA opinion.  Additionally, the Board notes that the RBBB found at the time of the Veteran's separation from active duty service has been attributed to his ASD, but was not superimposed to his congenital heart defect.  See February 2015 VA opinion.  The record does not contain a positive medical opinion finding that the Veteran's atrioseptal defect underwent a superimposed injury or disease during his military service.  

A congenital disease may be service connected where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 151 (1993).  As noted above, the Veteran was diagnosed acyanotic congenital heart disease secondary to atrial septal defect with mild to moderate right ventricular enlargement following a March 1983 cardiac catheterization.  The February 2015 examiner noted that the Veteran's acyanotic congenital heart disease was asymptomatic at the time of its diagnosis in March 1983.  While first discovered during ACDUTRA, the record does not show that he incurred the heart disease during ACDUTRA or that such disease worsened during his ACDUTRA beyond its natural progression.  Rather, the February 2015 opinion is evidence that the Veteran had a congenital disease that was untreated for years, and hence preexisted his entrance onto that period of ACDUTRA, and his resultant changes, i.e. the ventricular enlargement, was a consequence of that congenital disease and the natural aging process.  Thus, neither service connection nor service aggravation for a congenital disease is not warranted.

The Veteran himself has argued that his heart condition is related to his ACDUTRA service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the Veteran has both a congenital heart defect and a resulting congenital heart disease.  The record does not suggest that the Veteran has the requisite knowledge or training to determine whether his military service aggravated his congenital heart disease.  As such, he is not competent to provide a lay etiological opinion in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a heart condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a heart condition is denied.


REMAND

In the December 2014 remand, the Board asked that an opinion be obtained on the issue of a cervical spine condition that specifically addressed three questions: (1) whether a current cervical spine disability was at least as likely as not incurred in or aggravated by active service; (2) whether a current cervical spine disability was at least as likely as not a result of injury incurred or aggravated during a period or periods of ACDUTRA; and (3) whether a current cervical spine disability was at least as likely as not a result of injury incurred or aggravated during a period or periods of IDT.  Specifically, this examiner was instructed to consider the January 1967 injury following a fall from a top bunk which led to a lumbar contusion and mild muscle pull in left flank, the Veteran's complaints of low back pain during ACDUTRA in 1983, and the October 1983 physical profile that noted "rule out thoracic outlet syndrome."  The January 2015 medical opinion addressed only whether "actual cervical conditions are related or had onset in [service]."  As this opinion fails to address all of the questions posed by the December 2014 remand, a new evaluation is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Similarly, in the December 2014 remand, the Board asked that an opinion be obtained on the issue of a back condition that specifically addressed three similar questions: (1) whether a current low back/thoracic spine disability was at least as likely as not incurred in or aggravated by active service; (2) whether a current low back/thoracic spine disability was at least as likely as not a result of injury incurred or aggravated during a period or periods of ACDUTRA; and (3) whether a current low back/thoracic spine disability was at least as likely as not a result of injury incurred or aggravated during a period or periods of IDT.  Specifically, this examiner was instructed to consider the February 1983 x-ray finding of cervical spondylosis and the October 1983 notation regarding nerve root compression of the cervical spine.  The January 2015 medical opinion addressed only whether "actual cervical conditions are service related."  As this opinion fails to address all of the questions posed by the December 2014 remand, a new evaluation is necessary.  See Barr, 21 Vet. App. 303.

Again, the claim for entitlement to a TDIU is intertwined with the Veteran's pending service connection claims, as the decisions on those claims may impact the adjudication of the TDIU claim.  Therefore, a decision on the claim for TDIU is deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cervical spine examination by an examiner who has not previously examined him.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current cervical spine condition had onset during or was caused by his active service, to include the January 1967 injury following a fall from a top bunk which led to a lumbar contusion and mild muscle pull in left flank.

b.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current cervical spine condition was a result of injury incurred or aggravated during a period or periods of ACDUTRA, to include the Veteran's complaints of low back pain during ACDUTRA in 1983.

c.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine condition was a result of injury incurred or aggravated during a period or periods of IDT, to include the October 1983 physical profile that noted "rule out thoracic outlet syndrome."  

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she must explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Schedule the Veteran for a VA back examination by an examiner who has not previously examined him.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back condition had onset during or was caused by his active service from 1966 to 1968.

b.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current back condition was a result of injury incurred or aggravated during a period or periods of ACDUTRA, to include the February 1983 x-ray finding of cervical spondylosis.

c.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back condition was a result of injury incurred or aggravated during a period or periods of IDT, to include the October 1983 notation regarding nerve root compression of the cervical spine.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Ensure that the examination reports are in compliance with the directives of this Remand.  If the reports are not in compliance, take immediate corrective action.

4.  Then, readjudicate the Veteran's claims of entitlement to service connection for cervical spine condition, entitlement to service connection for back condition, and entitlement to TDIU which are the subject of this remand.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


